IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                             NO. 488
                                 :
ORDER AMENDING RULES 531 AND     :                             CRIMINAL PROCEDURAL RULES
536 OF THE PENNSYLVANIA RULES OF :
CRIMINAL PROCEDURE               :                             DOCKET
                                 :
                                 :


                                                ORDER

PER CURIAM

      AND NOW, this 2nd day of May, 2017, upon the recommendation of the Criminal
Procedural Rules Committee; the proposal having been published before adoption at 46
Pa.B. 3935 (July 23, 2016) and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the amendments to Pennsylvania Rules of Criminal Procedure 531
and 536 are adopted, in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective July 1, 2017.

         Justice Donohue files a dissenting statement.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.